DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on October 21, 2020. 
Claims 1, 4-6, and 10-11 have been amended. 
Claims 1-12 are still pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Regarding claim 2, Applicant argues Ikhlef fails to teach the each array has at least 60 linear detectors because 60 is a reference number and is not the number of modules. As stated in the previous Office action, Ihklef teaches array size of having at least 60 linear detector in [0030]. In [0030], Ihklef teaches that each submodule has an array size of 256x16 of detector elements. 
Regarding claim 3, Applicant argues that Wilson teaches a single detector and not a plurality of linear detectors. However, Wilson teaches a plurality of pixels or linear detectors in [0024]. In [0032] of the instant specification, Applicant states that the each pixel has a size of 0.1 
Regarding claim 8, Applicant argues Smith fails to teach a maximum voltage of 200 kV. However, the claim recites that the voltage can be at most 200 kV. Smith teaches the tube voltage is between 100 kV and 150 kV in [0033] which is less than 200 kV.
Applicant's arguments filed October 21, 2020 have been fully considered but they are not persuasive. Regarding the drawings objections, Applicant has provided amended drawings. However, subject matter that is claimed is not shown in the figures. The tile gap of claim 4 is not shown in the figures. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tile gap of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Objections
Claim 4 is objected to because of the following informalities:  
Regarding claim 4, “wherein the linear detectors a direct photon counting…” should be changed to “wherein the array elements are a direct photon counting Cadmium Telluride detectors” in order correct a grammatical informality.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 3-4 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claim 3, the claim recites “each linear detector is at least 150 mm long”. However, the instant specification states that the active length of each detector array is 153.6 mm in [0029]. The specification does not describe the linear detector having a length between 150 mm and 153.6 mm or having a length greater than 153.6 mm. The specification does not adequately describe the claimed range of detector array length in such a way as to reasonably convey that the inventor had possession of the claimed invention. 
Regarding claim 4, the claim recites the limitation “7 array elements with a tile gap of about 100 µm between each of the 7 array elements”. However, the claimed tile gap is not adequately described in the specification. In [0029] of the instant specification, the size of each pixel is 0.1 mm x 0.1 mm and the active width is 6.4 mm. The instant specification fails to disclose the claimed tile gap as recited in the claim. The claim recites subject matter that is not described in such a way to convey that the inventor has possession of the claimed invention. 
Regarding claim 5, the claim recites the limitation of “wherein an X-ray transparent width of a table that can be positioned within the C-arm, with a body to be scanned thereon with the linear scanning, is at least 800 mm”. However, the claimed width of the table being at least 800 mm is not adequately described in the instant specification. In [0029], the specification discloses that the width of the table that is transparent to X-rays is 830 mm. The specification fails to describe that the width can be between 800 mm and 830 mm or greater than 830 mm. The claim recites subject matter that is not adequately described in the specification in such a way to convey that the inventor had possession of the claimed invention. 
Regarding claim 9, the claim recites the limitation of “a fan angle of at least 45º”. However, the instant disclosure fails to adequately describe the claimed fan angle. In [0053], the instant specification states that the fan angle is 49.7º. The specification does not disclose that the fan angle can be between 45º and 49.7º or greater than 49.7º. The claim recites subject matter that is not adequately described in the specification in such a way to convey that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wear (U.S. 2011/0058649) in view of Tesic (U.S. 5,287,546).
Regarding claim 1:
Wear discloses an X-ray imaging system comprising: 
a gantry (Fig. 1, 18);
 an electromagnetic linear drive (Fig. 1, 32) coupled to the gantry for translating the gantry in a horizontal direction for performing linear scanning ([0022], translation controller); 
a C-arm (Fig. 1, 18) mounted on the gantry, 
an X-ray source (Fig. 1, 22) mounted to one end of C-arm (Fig. 1, 20);
 an X-ray detector array (Fig. 1, 26) mounted to the opposite end of the C-arm (Fig. 1, 24), 

each array element formed of a plurality of linear detectors ([0027], CdTe detector elements), 
wherein each array element is mounted perpendicular to a radial line between a focal spot of the X-ray source (Fig. 1, detector 26 is perpendicular to the source) and a middle of each array element (Fig. 1, detector 26 is perpendicular to the source), and wherein the X-ray detector array has a focal point at the X-ray source (Fig. 1, detector array 26 is facing source 22).
However, Wear fails to disclose a frame; a gantry mounted on the frame; the C-arm rotatable across at least a 90 degree angle.
Tesic teaches a frame (Fig. 9, 32); 
a gantry mounted on the frame (Col. 7, lines 28-39, gantry attached to rails); 
the C-arm rotatable across at least a 90 degree angle (Col. 11, lines 7-24, 90 degree rotation).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wear with the frame and C-arm rotation taught by Tesic in order to improve image quality by minimizing the effect of parallax (Tesic; Col. 3, lines 11-25) and in order to obtain images at any angle without repositioning the patient (Tesic; Col. 2, lines 57-65). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6:
The combination of Wear and Tesic discloses the system of claim 1, wherein the system forms a two- dimensional image of a human body being scanned by combining images formed 
Regarding claim 10:
The combination of Wear and Tesic discloses the system of claim 1, wherein the X-ray detector array is used to identify organic and inorganic materials (Tesic; Col. 14, lines 47-65, modes for detecting tissue, bones and metallic pins) using a direct photon counting detector (Wear; [0021], CdTe detector).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wear with the frame and C-arm rotation taught by Tesic in order to improve image quality by minimizing the effect of parallax (Tesic; Col. 3, lines 11-25) and in order to obtain images at any angle without repositioning the patient (Tesic; Col. 2, lines 57-65). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11:
The combination of Wear and Tesic discloses the system of claim 1, wherein the X-ray detector array is used to estimate bone density (Wear; [0020], bone density calculated) throughout the entire human body in a single scan (Wear; [0019], single body scan).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wear (U.S. 2011/0058649) in view of Tesic (U.S. 5,287,546) as applied to claim 1 above, and further in view of Wilson (U.S. 2001/0048732) and Ikhlef (U.S. 2012/0087465).
Regarding claim 2:
The combination of Wear and Tesic discloses the system of claim 1.

Wilson teaches a set of linearly arranged detectors with a pixel size of about 100 µm ([0008], pixel size is 100 micrometers). 
Ikhlef teaches each array element has at least 60 linear detectors ([0030], each submodule has an array size).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the pixel size of Wear and Tesic with the pixel size taught by Wilson in order to improve image focus by reducing noise. (Wilson; [0008]-[0009]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the array of Wear and Tesic with the array size taught by Ikhlef in order to increase the amount of projections for more accurate images. (Ikhlef; [0030]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wear (U.S. 2011/0058649) in view of Tesic (U.S. 5,287,546) as applied to claim 1 above, and further in view of Wilson (U.S. 2001/0048732).
Regarding claim 3:
The combination of Wear and Tesic discloses the system of claim 1.
However, the combination of Wear and Tesic fails to disclose wherein each linear detector is at least 150 mm long.

It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the pixel size of Wear and Tesic with the pixel size taught by Wilson in order to improve image focus by reducing noise. (Wilson; [0008]-[0009]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wear (U.S. 2011/0058649) in view of Tesic (U.S. 5,287,546) as applied to claim 1 above, and further in view of Cox (U.S. 5,464,984).
Regarding claim 4:
The combination of Wear and Tesic discloses the system of claim 1, wherein the linear detectors a direct photon counting Cadmium Telluride detectors (Wear; [0021], CdTe detectors).
However, the combination of Wear and Tesic fails to disclose wherein the plurality of array elements includes 7 array elements with a tile gap of about 100 µm between each of the 7 array elements.
Cox teaches wherein the plurality of array elements includes 7 array elements with a tile gap of about 100 µm (Col. 9, lines 40-57) between each of the 7 array elements. 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detector of Wear and Tesic with the tile gap taught by Cox in order to improve detector sensitivity and decrease power consumption by the detector. (Cox; Col. 4, lines 1-6). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wear (U.S. 2011/0058649) in view of Tesic (U.S. 5,287,546) as applied to claim 1 above, and further in view of Saracen (U.S. 2005/0234327).
Regarding claim 5:
The combination of Wear and Tesic discloses the system of claim 1, a table (Wear; Fig. 12) that can be positioned within the C-arm (Wear; Fig. 1, 18), with a body (Wear; Fig. 1, 14) to be scanned thereon with the linear scanning (Wear; [0022], translation controller). 
However, the combination of Wear and Tesic fails to disclose wherein an X-ray transparent width of a table is at least 800 mm.
Saracen teaches wherein an X-ray transparent width of a table ([0056], table width) is at least 800 mm ([0036], table width range).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the table of Wear and Tesic with the table taught by Saracen in order to increase the surface area that can be used (Saracen; [0096]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wear (U.S. 2011/0058649) in view of Tesic (U.S. 5,287,546) as applied to claim 6 above, and further in view of Desaute (U.S. 2020/0163643).
Regarding claim 7:
The combination of Wear and Tesic discloses the system of claim 6. 
However, the combination of Wear and Tesic fails to disclose wherein the image is generated in a TDS mode.

 It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wear and Tesic with the TDS technique taught by Saracen in order to improve image quality by increasing the signal to noise ratio (Desaute; [0099]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wear (U.S. 2011/0058649) in view of Tesic (U.S. 5,287,546) as applied to claim 1 above, and further in view of Smith (U.S. 2009/0086907).
Regarding claim 8:
The combination of Wear and Tesic discloses the system of claim 1.
However, the combination of Wear and Tesic fails to disclose wherein the X-ray source has a maximum current of 2.5 mA and a maximum voltage of 200 kV.
Smith teaches wherein the X-ray source has a maximum current of 2.5 mA ([0025], 2 mA) and a maximum voltage of 200 kV ([0020], 120 kV).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray source of Wear and Tesic with the current and voltage levels taught by Smith in order to improve image quality at an allowable radiation dose (Smith; [0005]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wear (U.S. 2011/0058649) in view of Tesic (U.S. 5,287,546) as applied to claim 1 above, and further in view of Pipino (U.S. 2018/0356352).
Regarding claim 9:

However, the combination of Wear and Tesic fails to disclose wherein the X-ray source has a focal spot 0.8 mm and a fan angle of at least 45°.
Pipino teaches wherein the X-ray source has a focal spot 0.8 mm ([0076], less than 1 mm) and a fan angle of at least 45° ([0058]-[0060], angle up to 55 degrees).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray source of Wear and Tesic with the focal spot and angles taught by Pipino in order to improve image quality by reducing image blur (Pipino; [0076]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wear (U.S. 2011/0058649) in view of Tesic (U.S. 5,287,546) as applied to claim 1 above, and further in view of Fenkart (U.S. 2002/0018542).
Regarding claim 12:
The combination of Wear and Tesic discloses the system of claim 1.
However, the combination of Wear and Tesic fails to disclose wherein the frame forms an enclosure with doors.
Fenkart teaches wherein the frame forms an enclosure with doors ([0229], enclosure with doors).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wear and Tesic with the enclosure taught by Fenkart in order to protect components from dirt, moisture and other containments (Fenkart; [0242]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion

Mazess (U.S. 6,438,201)- Bone densitometry using rotating C-arm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884